Citation Nr: 0322378	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-18 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by right elbow pain, to include as 
secondary to service-connected residuals of a laceration 
injury to Muscle Group VIII of the right (major) upper 
extremity with ulnar nerve palsy.

2.  Entitlement to service connection for a chronic 
disability manifested by left wrist pain, to include as 
secondary to service-connected residuals of a laceration 
injury to Muscle Group VIII of the right (major) upper 
extremity with ulnar nerve palsy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to October 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to service connection for disabilities 
of his right elbow and left wrist manifested by pain, both 
claimed as secondary to his service-connected residuals of a 
laceration injury to Muscle Group VIII of the right (major) 
upper extremity with ulnar nerve palsy.

In January 2001 the Board remanded the case to the RO for 
additional evidentiary and procedural development of the 
aforementioned issues on appeal.  Following these 
developments the RO confirmed the prior denials of these 
claims in a March 2003 rating decision/Supplemental Statement 
of the Case.  The case was returned to the Board in April 
2003 and the veteran now continues his appeal.

The file indicates that the veteran is also claiming 
entitlement to service connection  for an injury of his right 
median nerve, claimed as secondary to his service-connected 
laceration injury to Muscle Group VIII of the right (major) 
upper extremity with ulnar nerve palsy.  As this issue has 
not been adjudicated, it is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The veteran did not sustain an injury of his right elbow 
or left wrist during active service and a chronic 
musculoskeletal or neurological disability of his right elbow 
or left wrist did not have its onset during active service.

2.  The veteran's subjective accounts of chronic right elbow 
and left wrist pain are unrelated to his service-connected 
residuals of a laceration injury to Muscle Group VIII of the 
right (major) upper extremity with ulnar nerve palsy.


CONCLUSIONS OF LAW

1.  A chronic right elbow disability was not incurred in 
service, nor is it proximately due to service-connected 
residuals of a laceration injury to Muscle Group VIII of the 
right (major) upper extremity with ulnar nerve palsy.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2002).

2.  A chronic left wrist disability was not incurred in 
service, nor is it proximately due to service-connected 
residuals of a laceration injury to Muscle Group VIII of the 
right (major) upper extremity with ulnar nerve palsy.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
May 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of the remand which occurred during this appeal.  He 
has also been provided with VA examinations in which medical 
nexus opinions addressing the issues on appeal have also been 
obtained and associated with the evidence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that there were no 
orthopedic or neurological disabilities affecting his right 
elbow or left wrist which were noted on enlistment 
examination in March 1960.  The examination report notes that 
the veteran was right-handed.

In May 1961 the veteran sustained a laceration injury of his 
right wrist after he accidentally pushed his right hand 
through a window.  Treatment records pertaining to this 
injury show that the glass had severed his right ulnar nerve 
and the tendons connected to his right 4th and 5th digits 
(i.e., his right ring and little fingers).  The diagnosis was 
wound laceration, right wrist, with nerve and tendon 
involvement.  The veteran was referred for surgical treatment 
and repair of his injuries.  Following treatment he was noted 
to have decreased sensation and motion of his right 4th and 
5th digits due to the ulnar nerve damage.  The medical 
records associated with service do not show treatment for 
complaints of any symptoms affecting his right elbow or left 
wrist or any diagnosis of a chronic orthopedic or neurologic 
disability  affecting these joints.  The veteran was 
determined by his service Physical Evaluation Board to be 
rendered medically unfit for further military duty due to his 
injury residuals and he was medically discharged from active 
service in October 1962.

The veteran is currently service-connected for residuals of 
laceration injury of Muscle Group VIII of his right (major) 
extremity with ulnar nerve palsy (presently rated 40 percent 
disabling); degenerative joint disease of the metacarpal 
phalangeal joint of his left thumb (presently rated 10 
percent disabling); and decreased right chest muscle mass 
(currently rated noncompensably disabling).

The veteran's post-service medical history is noteworthy for 
showing that in September 1981 he sustained a gunshot wound 
to his lower back.  The bullet was removed from his L-1 
vertebral region but left permanently disabling neurological 
residuals manifested by impaired bladder and bowel control 
and significant weakness of his lower extremities which 
rendered the veteran wheelchair-bound for much of the time.  
The veteran used modified adaptive equipment to operate a 
motor vehicle and used a hand-powered wheelchair to get 
around public areas and crutches to ambulate himself for 
short distances when he was at home.  

The report of a May 1996 VA examination shows that the 
veteran complained of right elbow pain with decreased motion 
and left wrist pain.  He reported that he felt pain in his 
left wrist when lifting his wheelchair and that he only used 
his left extremity to perform this task as his right upper 
extremity was disabled.  X-rays were negative for any 
pathology of the right elbow or left wrist.

The veteran claims entitlement to service connection for a 
disability of his right elbow and left wrist which he reports 
as being manifested by chronic pain affecting these joints.  
The transcript of an April 1997 RO hearing shows that the 
veteran presented, in pertinent part, his oral assertions to 
the effect that he has chronic right elbow and left wrist 
pain which is secondary to his service-connected residuals of 
laceration injury of Muscle Group VIII of his right (major) 
extremity with ulnar nerve palsy.  He contends that there is 
an etiological relationship between his right elbow symptoms 
and his service-connected injury to this upper extremity.  He 
also contends that his left wrist symptoms are the result of 
his having to overuse his left upper extremity to compensate 
for his disabled right upper extremity.  In this regard the 
medical records show that the veteran's disability of his 
right upper extremity is primarily manifested by partial but 
not total loss of motion of his 4th and 5th digits of the 
right hand.

In a September 1997  written statement in support of his 
claim the veteran reported that he used his left upper 
extremity for lifting his wheelchair and that this caused his 
left wrist to become very tender.  He also reported that his 
right elbow became sore after he traveled a long distance in 
his wheelchair.  The veteran expressed the following personal 
opinion:  

"(E)ven (though) X-rays do not show any 
pathological damage to my left wrist, right 
elbow, etc., I think that common reasoning would 
point to the likelihood that my . . . elbows. . . 
receive more wear and stress than that of someone 
who walks.  The injury to my right hand and 
forward muscle is magnified by the fact that I 
require their use more than the normal 
population."

The veteran's claims file shows that he is not a medical 
professional and that during the period from the late 1980's 
to the late 1990's he had underwent training to become an 
accountant clerk.

The report of a February 1998 VA examination shows that in 
addition to being diagnosed with his service-connected right 
ulnar nerve disability the veteran was also diagnosed with a 
partial lesion of his right median nerve secondary to his 
service-connected injury.  

A questionnaire answered by the veteran's private physician, 
Dr. Varghese, in November 1999 shows, in pertinent part, that 
the physician was of the opinion that the veteran's left 
wrist pain was the result of overuse due to his injury of his 
right hand and arm and that his right elbow pain was also due 
to his right hand and arm injury.

In April 2002 the veteran underwent a comprehensive VA 
medical examination in which the examining physician reviewed 
the aforementioned medical history.  The veteran reported to 
the examiner that he was able to use his right upper 
extremity for writing and to propel the right wheel of his 
wheelchair but only used his left upper extremity to lift it.  
In demonstrating the motions used by him in performing these 
action the examiner observed that the veteran was able to 
abduct his right shoulder to 110 degrees and flex his elbow 
to 90 degrees.  He described having pain in an area distal to 
the olecranon of his right elbow which was most symptomatic 
when he was writing or propelling himself on his wheelchair.  
Wet weather aggravated his right elbow pain but warm weather 
alleviated it.  However, he reported having no discomfort 
when he did not use his right elbow for strenuous activity 
and denied having any rest pain in his right elbow during 
daylight and nighttime hours.  He denied having any previous 
injury to his right elbow.

The veteran reported that he experienced pain over the dorsum 
of his left wrist when wheeling his wheelchair or performing 
lifting with his left upper extremity.  He expressed his 
opinion that lifting his wheelchair with his left hand for 
the period from 1981 - 1999 had "taken its toll" on his 
left wrist.  He stated that his left wrist was asymptomatic 
when he was not using it to perform strenuous activities and 
denied having any rest pain in his left wrist during daylight 
and nighttime hours.  He denied having any previous injury to 
his left wrist.

The examiner performed an objective examination of the 
veteran's right elbow and left wrist (which also included 
grip strength testing of both hands and X-rays and sensory 
examination of both upper extremities) and compared his 
findings to those obtained on prior examinations of the 
veteran's musculoskeletal and neurological systems of both 
upper extremities.  X-rays taken in April 2002 show normal 
findings and no bony pathologies relating to the veteran's 
right elbow and left wrist.  Following his review the VA 
examiner presented an opinion in May 2002 which stated, in 
essence, that his examination and review of the record was 
unable to reveal any clinical evidence to suggest an actual, 
functional musculoskeletal or neurological disability of the 
veteran's right elbow or left wrist.

A November 2002 VA outpatient treatment report shows that the 
veteran reported, in pertinent part, that he used his left 
upper extremity to compensate for disability of his right 
upper extremity and that he now experienced left wrist pain.  
The assessment was overuse syndrome of the left upper 
extremity related to compensation for an altered right upper 
limb status.


Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any elevated blood pressure reading or 
abnormality of heart action or heart sounds in service will 
permit service connection for cardiovascular disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Service connection 
may also be established for disabilities that are proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2002).  Furthermore, any 
additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, the evidence does not support an allowance of 
service connection for a right elbow or left wrist 
disability.  A November 1999 questionnaire answered by the 
veteran's private physician, Dr. Varghese, presented the 
opinion that the veteran's left wrist pain was the result of 
overuse due to his injury of his right hand and arm and that 
his right elbow pain was due to his right hand and arm 
injury.  The evidence also includes a November 2002 VA 
outpatient treatment report that shows an assessment of left 
wrist pain due to "overuse syndrome" of the left upper 
extremity related to compensation for an altered right upper 
limb status.  However, neither report includes a diagnosis of 
the veteran's subjective complaints of pain which attributes 
the symptoms to an actual underlying chronic pathological 
process affecting either the right elbow or left wrist joint.  
A VA physician who reviewed the aforementioned statement of 
Dr. Varghese conducted the VA examination of February 2002.  
The VA physician stated in his April 2002 opinion that he was 
unable to conclude that there was evidence of an underlying 
disabling musculoskeletal or neurological pathology to 
explain the veteran's subjective complaints of pain in his 
right elbow and left wrist.  Therefore, to the extent that 
the veteran asserts that his pain is a service-connectible 
disability in its own right, the claim is deficient.  In the 
case of Sanchez-Benitez v. Principi, No. 00-7099 (Fed. Cir. 
Aug. 3, 2001), the Federal Circuit Court has also that pain 
that is not attributable to an in-service injury or disease 
is not a disability for purposes of establishing service 
connection.  As noted by the Federal Circuit Court in 
Sanchex-Benitez, in the absence of sufficient evidence of a 
disease or injury incurred during service, a claimant cannot 
meet the basic basic requirements for compensation found in 
38 U.S.C. §§ 1110 and 1131.



The veteran also contends that use of his wheelchair 
aggravate the p[ain in his right elbow.  However, the 
veteran's need for a wheelchair is due to on nonservice-
connected disability--residuals of a gunshot wound with 
paralysis below the L-1 vertebral level.  Thus, even if there 
is disability of the right elbow as a result of the 
wheelchair use, such disability cannot serve as a basis for 
the grant of service connection.  The case of Allen v. Brown, 
7 Vet. App. 439, 448 (1995), was very specific in holding 
that VA compensation may be payable for additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition.  However, the 
veteran's contention does not bring the case within the rule 
established in Allen: the veteran is not contending that a 
service-connected disability is aggravating his elbow 
disability, but rather, that his nonservice-connected 
disability is aggravating his elbow disability.

The veteran has also presented his own views as to the 
diagnoses and etiologies of his claimed disabilities.  
However, the veteran's opinions regarding diagnosis and 
etiology are not entitled to any probative value towards 
resolving this appeal because the record does not show that 
he possesses the requisite professional medical training and 
accreditation to do so.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the veteran's claims of 
entitlement to service connection for right elbow and left 
wrist disabilities must be denied.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of each claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Service connection for a right elbow disability is denied.

Service connection for a left wrist disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

